 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                       No. 2:19-cv-1423-JAM-JDP (PC)
12                          Plaintiff,
13             v.                                          ORDER GRANTING PLAINTIFF’S MOTION
                                                           FOR EXTENSION OF TIME
14    E. COTA, et al.,
                                                           ECF No. 37
15                          Defendants.
16

17            Plaintiff filed a motion for extension of time to file objections to the court’s May 12, 2021

18   findings and recommendations. For good cause shown:

19            1. plaintiff’s motion for an extension of time, ECF No. 37, is granted; and

20            2. plaintiff has thirty days from the date of entry of this order to file any objections.

21
     IT IS SO ORDERED.
22

23
     Dated:         June 2, 2021
24                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
